DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed 07/25/2022, with respect to withdrawing the double patenting rejection, have been fully considered and are persuasive due to the filing of a proper terminal disclaimer.  The non-statutory double patenting rejection of U.S. Application No. 14/326,810 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 07/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 14/326,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-10, 12-17, and 23-26 are allowed over the prior art.
Examiner previously indicated a statement of reasons for allowable subject matter, in the Final Rejection mailed on 05/27/2022. The reasons for allowance are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792